Citation Nr: 1611703	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  13-03 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1960 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part, granted service connection for left ear hearing loss with a noncompensable rating, effective August 31, 2004, and denied service connection for otitis media.  The Veteran initiated appeal of each claim via a notice of disagreement (NOD) recorded in July 2005.

In a January 2013 rating decision, the RO granted service connection for left chronic suppurative otitis media status post mastoidectomy, tympanoplast and re-exploration and for right chronic suppurative otitis media with scarring of the tympanic membrane, effective August 31, 2004; 50 percent and noncompensable disability ratings were assigned respectively.  Most recently, in an April 2014 letter, the Veteran clarified that he was satisfied with the aforementioned evaluations and was not appealing the evaluations.  Therefore, the January 2013 rating decision resolved the Veteran's claim for service connection for otitis.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The evidence reflects that the Veteran's service-connected left ear hearing loss may have worsened since his most recent VA examination in November 2012.  In the February 2016 Appellant's Brief, the Veteran's representative expressed the Veteran's assertion that his hearing loss has become worse in that he must turn to face others when having conversation or when watching TV by increasing the volume; all of which has become progressively worse since his November 2012 VA examination.  Hence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected right knee disability is triggered.

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.            § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Schedule the Veteran for a VA audiological evaluation to determine the current severity of the Veteran's left ear hearing loss.  The Veteran's claims folder must be made available for review by the examiner in conjunction with the examination.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The audiologist should specifically comment on the effect the Veteran's left ear hearing loss, to include his service-connected tinnitus, has on his employability.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



